Exhibit 10.2

 

 

THE ATTACHED

- AGREEMENT AND ORDER -

HAS BEEN ACCEPTED

 

 

For a period of 30 days, the agreement and order will be on the public record.

After the 30 day period, the Commission may either issue the decision and order
as contemplated by the agreement, or withdraw its acceptance of the agreement
and take such action as it considers appropriate.

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

 

In the Matter of

 

KYPHON, INC.,

a corporation,

 

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (Under Voluntary Liquidation),

a corporation,

 

and

 

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.,

a corporation.

 

   File No. 071-0101   

 

AGREEMENT CONTAINING CONSENT ORDERS

The Federal Trade Commission (“Commission”), having initiated an investigation
of the proposed acquisition of certain vertebral compression fracture repair
system assets of Disc-O- Tech Medical Technologies Ltd. (Under Voluntary
Liquidation) and Discotech Orthopedic Technologies Inc. (hereafter collectively
referred to as “Proposed Respondent DOT”) by Kyphon Inc. (hereafter referred to
as “Proposed Respondent Kyphon”), and it now appearing that Proposed Respondents
are willing to enter into this Agreement Containing Consent Orders (“Consent
Agreement”) to divest certain assets and providing for other relief:

IT IS HEREBY AGREED by and between Proposed Respondents, by their duly
authorized officers and attorneys, and counsel for the Commission that:

 

1. Kyphon Inc. is a corporation organized, existing and doing business under and
by virtue of the laws of the state of Delaware, with its office and principal
place of business located at 1221 Crossman Avenue, Sunnyvale, CA 94089.

 

2. Disc-O-Tech Medical Technologies Ltd. (Under Voluntary Liquidation) is a
corporation organized, existing and doing business under and by virtue of the
laws of the State of Israel, with its office and principal place of business
located at 11 Ha’hoshlim St., Herzeliya, Israel.

 

3. Discotech Orthopedic Technologies Inc. is a corporation organized, existing
and doing business under and by virtue of the laws of the state of Delaware,
with its office and principal place of business located at 7 Centre Dr., Suite
1, Monroe Township, NJ 08831.

 

 

2



--------------------------------------------------------------------------------

4. Medtronic, Inc., is a corporation organized, existing and doing business
under and by virtue of the laws of the state of Minnesota, with its office and
principal place of business located at 710 Medtronic Parkway, Northwest,
Minneapolis, MN 55432.

 

5. Proposed Respondents admit all the jurisdictional facts set forth in the
draft of Complaint here attached.

 

6. Proposed Respondents waive:

 

  a. any further procedural steps;

 

  b. the requirement that the Commission’s Decision and Order and Order to Hold
Separate and Maintain Assets, both of which are attached hereto and made a part
hereof, contain a statement of findings of fact and conclusions of law;

 

  c. all rights to seek judicial review or otherwise challenge or contest the
validity of the Decision and Order or the Order to Hold Separate and Maintain
Assets entered pursuant to this Consent Agreement; and

 

  d. any claim under the Equal Access to Justice Act.

 

7. Because there may be interim competitive harm, the Commission may issue its
Complaint and the Order to Hold Separate and Maintain Assets in this matter at
any time after it accepts the Consent Agreement for public comment.

 

8. The Proposed Respondents shall submit initial reports, pursuant to
Section 2.33 of the Commission’s Rules, 16 C.F.R. § 2.33, within fifteen
(15) days of the date on which it executes this Consent Agreement and every
thirty (30) days thereafter until the Decision and Order becomes final or the
divestiture required pursuant to Paragraph II.A of the Decision and Order is
accomplished, whichever is earlier. Each such report shall be signed by the
Proposed Respondent and shall set forth in detail the manner in which the
Proposed Respondent has to date complied or has prepared to comply, is
complying, and will comply with the Order to Hold Separate and Maintain Assets
and the Decision and Order. Such reports will not become part of the public
record unless and until the Consent Agreement and Decision and Order are
accepted by the Commission for public comment.

 

9. This Consent Agreement shall not become part of the public record of the
proceeding unless and until it is accepted by the Commission. If this Consent
Agreement is accepted by the Commission, it, together with the draft of
Complaint contemplated thereby, will be placed on the public record for a period
of thirty (30) days and information in respect thereto publicly released. The
Commission thereafter may either withdraw its acceptance of this Consent
Agreement and so notify Proposed Respondents, in which event it will take such
action as it may consider appropriate, or issue or amend its Complaint (in such
form as the circumstances may require) and issue its Decision and Order, in
disposition of the proceeding.

 

3



--------------------------------------------------------------------------------

10. This Consent Agreement is for settlement purposes only and does not
constitute an admission by Proposed Respondents that the law has been violated
as alleged in the draft of Complaint here attached, or that the facts as alleged
in the draft of Complaint, other than jurisdictional facts, are true.

 

11. This Consent Agreement contemplates that, if it is accepted by the
Commission, the Commission may (a) issue and serve its Complaint corresponding
in form and substance with the draft of Complaint here attached, (b) issue and
serve its Order to Hold Separate and Maintain Assets, and (c) make information
public with respect thereto. If such acceptance is not subsequently withdrawn by
the Commission pursuant to the provisions of Commission Rule 2.34, 16 C.F.R. §
2.34, the Commission may, without further notice to the Proposed Respondents,
issue the attached Decision and Order containing an order to divest and
providing for other relief in disposition of the proceeding.

 

12. When final, the Decision and Order and the Order to Hold Separate and
Maintain Assets shall have the same force and effect and may be altered,
modified or set aside in the same manner and within the same time provided by
statute for other orders. The Decision and Order and the Order to Hold Separate
and Maintain Assets shall become final upon service. Delivery of the Complaint,
the Decision and Order, and the Order to Hold Separate and Maintain Assets to
Proposed Respondents by any means provided in Commission Rule 4.4(a), 16 C.F.R.
§ 4.4(a), shall constitute service. Proposed Respondents waive any right they
may have to any other manner of service. Proposed Respondents also waive any
right they may otherwise have to service of any Appendices incorporated by
reference into the Decision and Order, and agree that they are bound to comply
with and will comply with the Decision and Order and the Order to Hold Separate
and Maintain Assets to the same extent as if they had been served with copies of
the Appendices, where Proposed Respondents are already in possession of copies
of such Appendices.

 

13. The Complaint may be used in construing the terms of the Decision and Order
and the Order to Hold Separate and Maintain Assets, and no agreement,
understanding, representation, or interpretation not contained in the Decision
and Order, the Order to Hold Separate and Maintain Assets, or the Consent
Agreement may be used to vary or contradict the terms of the Decision and Order
or the Order to Hold Separate and Maintain Assets.

 

14. By signing this Consent Agreement, each of the Proposed Respondents
represents and warrants that it can accomplish the full relief contemplated by
the attached Decision and Order and Order to Hold Separate and Maintain Assets
(including effectuating all required divestitures, assignments, and transfers)
required to be accomplished by it thereunder and that all parents, subsidiaries,
affiliates, and successors necessary to effectuate the full relief contemplated
by this Consent Agreement are parties to this Consent Agreement.

 

15. By signing this Consent Agreement, Proposed Respondents represent and
warrant that they have obtained all third-party approvals necessary for Proposed
Respondents to comply with the Decision and Order.

 

4



--------------------------------------------------------------------------------

16. Proposed Respondents have read the draft of the Complaint, the Decision and
Order, and the Order to Hold Separate and Maintain Assets contemplated hereby.
Proposed Respondents understand that once the Decision and Order and the Order
to Hold Separate and Maintain Assets have been issued, they will be required to
file one or more compliance reports showing that they have fully complied with
the Decision and Order and the Order to Hold Separate and Maintain Assets.
Proposed Respondents agree to comply with the terms of the proposed Decision and
Order and the Order to Hold Separate and Maintain Assets from the date they sign
this Consent Agreement. Proposed Respondents further understand that they may be
liable for civil penalties in the amount provided by law for each violation of
the Decision and Order and of the Order to Hold Separate and Maintain Assets
after they become final.

 

17. Medtronic, Inc. understands and agrees that in the event it acquires
Proposed Respondent Kyphon, it will become the successor to Proposed Respondent
Kyphon for purposes of all of Proposed Respondent Kyphon’s responsibilities and
obligations contained in this Consent Agreement, the Decision and Order, and the
Order to Hold Separate and Maintain Assets.

 

5



--------------------------------------------------------------------------------

Signed this 7th day of September, 2007.

 

KYPHON INC.      FEDERAL TRADE COMMISSION By:    /s/ Art Taylor      /s/ Amy S.
Posner   

Art Taylor

Vice President and Chief Operating Officer

Kyphon Inc.

 

/s/ Debbie Feinstein

    

Amy S. Posner

 

Jonathan S. Klarfeld

Sean G. Dillon

Jeffrey H. Perry

  

Debbie Feinstein

Arnold & Porter

Counsel for Kyphon, Inc.

    

Stephanie C. Bovee

Richard H. Cunningham

 

Attorneys

Bureau of Competition

 

   DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (Under Voluntary Liquidation)     
APPROVED: By:    /s/ Mordechay Beyar      /s/ Michael Moiseyev   

Mordechay Beyar, M.D.

Liquidator

Disc-O-Tech Medical Technologies Ltd. (Under Voluntary Liquidation)

    

Michael Moiseyev

Assistant Director

Bureau of Competition

   DISCOTECH ORTHOPEDIC TECHNOLOGIES, INC.      By:    /s/ Ronny Barak      /s/
Jeffrey Schmidt   

Ronny Barak

Chief Executive Officer

Discotech Orthopedic Technologies, Inc.

    

Jeffrey Schmidt

Director

Bureau of Competition

   /s/ Rhett R. Krulla      /s/ David P. Wales   

Rhett R. Krulla

Proskauer Rose LLP

Counsel for Disc-O-Tech Medical

Technologies Ltd. (Under Voluntary Liquidation) and Discotech Orthopedic
Technologies, Inc.

    

David P. Wales

Deputy Director

Bureau of Competition

 

6



--------------------------------------------------------------------------------

   MEDTRONIC, INC. By:    /s/ Terrance L. Carlson   

Terrance L. Carlson

Senior Vice President, General Counsel, and Secretary

Medtronic, Inc.

   /s/ George S. Cary   

George S. Cary

Cleary Gottlieb Steen & Hamilton LLP

Counsel for Medtronic, Inc.

 

7



--------------------------------------------------------------------------------

0710101

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

 

COMMISSIONERS:   

Deborah Platt Majoras, Chairman

Pamela Jones Harbour

Jon Leibowitz

William E. Kovacic

J. Thomas Rosch

 

 

In the Matter of

 

KYPHON INC.,

a corporation,

 

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (Under Voluntary Liquidation),

a corporation,

 

and

 

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.,

a corporation.

 

   Docket No. C-   

DECISION AND ORDER

The Federal Trade Commission (“Commission”), having initiated an investigation
of the proposed acquisition of certain vertebral compression fracture repair
system assets of Disc-O- Tech Medical Technologies Ltd. (Under Voluntary
Liquidation) and Discotech Orthopedic Technologies Inc. (hereafter collectively
referred to as “Respondent DOT”) by Kyphon Inc. (hereafter referred to as
“Respondent Kyphon”), and Respondents Kyphon and DOT having been furnished
thereafter with a copy of a draft of Complaint that the Bureau of Competition
proposed to present to the Commission for its consideration and which, if issued
by the Commission, would charge Respondents with violations of Section 7 of the
Clayton Act, as amended, 15 U.S.C. § 18, and Section 5 of the Federal Trade
Commission Act, as amended, 15 U.S.C. § 45; and

Respondents, their attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Orders (“Consent Agreement”),
containing an admission by Respondents of all the jurisdictional facts set forth
in the aforesaid draft of Complaint, a statement that the signing of said
Consent Agreement is for settlement purposes only and does

 

 

8



--------------------------------------------------------------------------------

not constitute an admission by Respondents that the law has been violated as
alleged in such Complaint, or that the facts as alleged in such Complaint, other
than jurisdictional facts, are true, and waivers and other provisions as
required by the Commission’s Rules; and

The Commission having thereafter considered the matter and having determined
that it had reason to believe that Respondents have violated the said Acts, and
that a Complaint should issue stating its charges in that respect, and having
thereupon issued its Complaint and an Order to Hold Separate and Maintain Assets
(“Hold Separate Order”), and having accepted the executed Consent Agreement and
placed such Consent Agreement on the public record for a period of thirty
(30) days for the receipt and consideration of public comments, now in further
conformity with the procedure described in Commission Rule 2.34, 16 C.F.R. §
2.34, the Commission hereby makes the following jurisdictional findings and
issues the following Decision and Order (“Order”):

 

1. Respondent Kyphon Inc. is a corporation organized, existing and doing
business under and by virtue of the laws of the state of Delaware, with its
office and principal place of business located at 1221 Crossman Avenue,
Sunnyvale, CA 94089.

 

2. Respondent Disc-O-Tech Medical Technologies Ltd. (Under Voluntary
Liquidation) is a corporation organized, existing and doing business under and
by virtue of the laws of the State of Israel, with its office and principal
place of business located at 11 Ha’hoshlim St., 46724 Herzeliya, Israel.

 

3. Respondent Discotech Orthopedic Technologies Inc. is a corporation organized,
existing and doing business under and by virtue of the laws of the state of
Delaware, with its office and principal place of business located at 7 Centre
Dr., Suite 1, Monroe Township, NJ 08831.

 

4. The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of Respondent, and the proceeding is in the public interest.

ORDER

I.

IT IS ORDERED that, as used in this Order, the following definitions shall
apply:

 

A. “Kyphon” or “Respondent Kyphon” means Kyphon Inc., its directors, officers,
employees, agents, representatives, successors (including Medtronic, if Kyphon
is acquired by Medtronic), and assigns; and its joint ventures, subsidiaries,
divisions, groups, and affiliates controlled by Kyphon, Inc., and the respective
directors, officers, employees, agents, representatives, successors, and assigns
of each.

 

B.

“DOT” or “Respondent DOT” means Disc-O-Tech Medical Technologies Ltd. (Under
Voluntary Liquidation) and Discotech Orthopedic Technologies Inc., their
directors, officers, employees, agents, representatives, successors, and
assigns; and their joint ventures, subsidiaries, divisions, groups and
affiliates controlled by Disc-O-Tech Medical

 

9



--------------------------------------------------------------------------------

 

Technologies Ltd. and Discotech Orthopedic Technologies Inc., and the respective
directors, officers, employees, agents, representatives, successors, and assigns
of each.

 

C. “Commission” means the Federal Trade Commission.

 

D. “Acquirer” means each Person that receives the prior approval of the
Commission to acquire the Confidence Assets pursuant to Paragraphs II or III of
this Order. DOT is not excluded from being considered an Acquirer.

 

E. “Affiliate” means any entity or acquired business that directly or indirectly
is controlled by either Respondent or Acquirer, but only so long as such control
exists, control being the direct or indirect ownership of at least fifty percent
(50%) of the stock entitled to vote upon election of directors or persons
performing similar functions, or direct or indirect ownership of the maximum
percentage permitted under local laws or regulations in those countries where
fifty percent (50%) ownership by a foreign entity is not permitted.

 

F. “Assumed Contracts” means those contracts as defined and listed in the
Kyphon-DOT APA (Vertebroplasty Assets).

 

G. “Confidence Assets” means all assets and intellectual property of Respondent
DOT Relating To the research, development, manufacture, marketing, distribution,
and sale of products accessing, diagnosing, or treating spinal disease states or
disorders that are proposed to be acquired or have been acquired by Respondent
Kyphon pursuant to the Kyphon-DOT APA (Vertebroplasty Assets), which assets and
intellectual property include, but are not limited to:

 

  1. the Confidence Products, together with the related cement system and cement
injectors including, but not limited to:

 

  a. documents Relating To quality control,

 

  b. documents Relating To Suppliers,

 

  c. copies of contracts with Suppliers, unless such contracts cannot, according
to their terms, be disclosed to third parties even with the permission of Kyphon
or DOT to make such disclosure;

 

  2. all Assumed Contracts;

 

  3. all Intangible Property exclusively Relating To the Confidence Products and
the Next Generation Product;

 

  4. all technology rights licenses, franchises, know-how, inventions, designs,
specifications, plans and drawings primarily used in the research, development,
manufacture, marketing, distribution, and sale of products accessing,
diagnosing, or treating spinal disease states or disorders;

 

10



--------------------------------------------------------------------------------

  5. all Books and Records, as that term is defined in the Kyphon-DOT APA
(Vertebroplasty Assets);

 

  6. brochures and marketing information;

 

  7. all permits and licenses that are necessary to enable the Acquirer to
manufacture, sell, and distribute the Confidence Products, including the related
cement system and cement injectors;

PROVIDED, HOWEVER, that “Confidence Assets” does not include Excluded Assets.

 

H. “Confidence Products” means the products or product line currently
manufactured and sold by Respondent DOT and that the Acquirer develops,
manufactures, distributes, or sells as a result of the acquisition of the
Confidence Assets including, but not limited to, the cement and cement delivery
system. Confidence Products refers solely to vertebroplasty products.

 

I. “Date Of Divestiture” means the date upon which the Confidence Assets are
divested to an Acquirer pursuant to this Order.

 

J. “Excluded Assets” means:

 

  1. assets and Intangible Property that are proposed to be acquired or have
been acquired from Respondent DOT by Respondent Kyphon pursuant to the
Kyphon-DOT APA (Non-Vertebroplasty Assets) including, but not limited to, the
B-Twin products and related Intangible Property, the SKy Bone Expander products
and related Intangible Property, and other rights and assets proposed to be
acquired or acquired pursuant to the Kyphon-DOT APA (Non-Vertebroplasty Assets);

 

  2. all cash, cash equivalents, and short term investments of cash;

 

  3. accounts and notes receivable;

 

  4. rights to the names “Kyphon,” and “Disc-O-Tech” and any variation of those
names;

 

  5. prepaid items or rebates;

 

  6. minute books, tax returns, and other corporate books and records;

 

  7. any inter-company balances due to or from DOT;

 

  8. all benefits plans;

 

  9. all writings and other items that are protected by the attorney-client
privilege, the attorney work product doctrine or any other cognizable privilege
or protection, except to the extent such information specifically Relates To the
Confidence Assets;

 

11



--------------------------------------------------------------------------------

  10. assets specifically excluded in the Kyphon-DOT APA (Vertebroplasty
Assets).

 

K. “Governmental Approvals” means any permissions or sanctions issued by any
government or governmental organization, including, but not limited to,
licenses, permits, accreditations, authorizations, registrations,
certifications, certificates of occupancy, and certificates of need.

 

L. “Governmental Approvals For Divestiture” means any Governmental Approvals
that an Acquirer must have to own, develop, manufacture, distribute, and sell
the Confidence Assets.

 

M. “Intangible Property” means intangible property including, but not limited
to, intellectual property, software, computer programs, Patents, know-how,
goodwill, technology, trade secrets, technical information, marketing
information, protocols, quality control information, trademarks, trade names,
service marks, logos, and the modifications or improvements to such intangible
property.

 

N. “Kyphon-DOT APA (Non-Vertebroplasty Assets)” means the December 20, 2006,
Asset Purchase Agreement (Non-Vertebroplasty Assets) by and among Disc-O-Tech
Medical Technologies Ltd. (In Liquidation), Discotech Orthopedic Technologies
Inc., and Kyphon Inc., including all amendments, exhibits, attachments,
agreements, and schedules thereto.

 

O. “Kyphon-DOT APA (Vertebroplasty Assets)” means the December 20, 2006, Asset
Purchase Agreement (Vertebroplasty Assets) by and among Disc-O-Tech Medical
Technologies Ltd. (In Liquidation), Discotech Orthopedic Technologies Inc., and
Kyphon Inc., including all amendments, exhibits, attachments, agreements, and
schedules thereto.

 

P. “Material Confidential Information” means competitively sensitive,
proprietary, and all other information that is not in the public domain owned by
or pertaining to a Person or a Person’s business, and includes, but is not
limited to, all customer lists, price lists, contracts, cost information,
marketing methods, Patents, technologies, processes, or other trade secrets.

 

Q. “Medtronic” means Medtronic, Inc., its directors, officers, employees,
agents, representatives, successors, and assigns; and its joint ventures,
subsidiaries, divisions, groups, and affiliates controlled by Medtronic, Inc.
(including Kyphon, after the date on which it acquires Kyphon) and the
respective directors, officers, employees, agents, representatives, successors,
and assigns of each.

 

R. “Next Generation Product” means a vertebral compression fracture repair
system, not yet fully developed or marketed by DOT, defined in Exhibit D (the
“Non-Competition, Confidentiality and Development Agreement”) to the Kyphon-DOT
APA (Vertebroplasty Assets).

 

S.

“Patents” means all patents, patent applications, and statutory invention
registrations (which shall be deemed to include provisional applications,
invention disclosures,

 

12



--------------------------------------------------------------------------------

 

certificates of invention and applications for certificates of invention), in
each case existing as of the date this Order is accepted by the Commission for
public comment, and includes all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, all inventions
disclosed therein, all rights therein provided by international treaties and
conventions, and all rights to obtain and file for patents and registrations
thereto in the world.

 

T. “Person” means any natural person, partnership, corporation, association,
trust, joint venture, government, government agency, or other business or legal
entity.

 

U. “Relating To” or “Related To” means pertaining in any way to, and is not
limited to that which pertains exclusively to or primarily to.

 

V. “Remedial Agreement” means any agreement between both or either of the
Respondents and an Acquirer (or between a Divestiture Trustee and an Acquirer)
that has been approved by the Commission to accomplish the requirements of this
Order, including all amendments, exhibits, attachments, agreements, and
schedules thereto, related to the relevant assets to be assigned, granted,
licensed, divested, transferred, delivered, or otherwise conveyed, and that has
been approved by the Commission to accomplish the requirements of this Order.

 

W. “Successor” means the Acquirer’s successor or Affiliate, or any Person or
Persons to whom the Acquirer transfers, licenses, or authorizes to manufacture,
develop or sell Confidence Products or Next Generation Products pursuant to
Intangible Property transferred or licensed pursuant to Paragraphs II or III of
this Order.

 

X. “Supplier” means any Person that has sold to DOT any goods or services for
use with the Confidence Assets.

 

Y. “Third Party” means any private entity other than the following:
(1) Respondents, (2) Medtronic, or (3) the Acquirer.

 

Z. “Transferred Non-Vertebroplasty Intangible Property” means any Intangible
Property that is proposed to be transferred or has transferred to Respondent
Kyphon from Respondent DOT as part of the Kyphon-DOT APA (Non-Vertebroplasty
Assets).

 

AA. “Transferred Vertebroplasty Intangible Property” means any Intangible
Property that has been transferred or licensed to the Acquirer from Respondents
pursuant to the Remedial Agreement and this Decision and Order.

II.

IT IS FURTHER ORDERED that:

 

A.

Respondent Kyphon shall, within sixty (60) days after the date on which the
Agreement Containing Consent Orders, in this matter, is accepted by the
Commission for placement on the public record for comment, divest, absolutely,
and in good faith, at no minimum

 

13



--------------------------------------------------------------------------------

 

price, the Confidence Assets to an acquirer that receives the prior approval of
the Commission and only in a manner that receives the prior approval of the
Commission.

 

B. Respondent DOT shall:

 

  1. take no actions to interfere with the divestiture of the Confidence Assets;

 

  2. enter into and execute all documents, agreements, and other instruments
that may be required to consummate the divestiture of the Confidence Assets to
an Acquirer; and

 

  3. transfer all assets and intellectual property required to be transferred to
the Acquirer pursuant to the Remedial Agreement.

 

C. Until the Date Of Divestiture, Respondents shall:

 

  1. take such actions as are necessary to maintain the viability and
marketability of the Confidence Assets and to prevent the destruction, removal,
wasting, deterioration, or impairment of the Confidence Assets, except for
ordinary wear and tear;

 

  2. not sell, transfer, encumber or otherwise impair the economic viability,
marketability, or competitiveness of the Confidence Assets; and

 

  3. not consummate the acquisition contemplated by the Kyphon-DOT APA
(Vertebroplasty Assets).

 

D. Respondent Kyphon shall:

 

  1. not join, file, induce, prosecute or maintain any suit, in law or equity,
against the Acquirer or Successor to the extent that such suit alleges that such
Acquirer or Successor has infringed or is infringing any Transferred
Non-Vertebroplasty Intangible Property with the Confidence Product or Next
Generation Product developed, designed, manufactured, licensed, or otherwise
sold by or on behalf of Acquirer or Successor pursuant to the Transferred
Vertebroplasty Intangible Property, if such suit would have the potential to
interfere with the Acquirer’s freedom to practice in the research, development,
manufacture, use, import, export, distribution or sale of such Confidence
Products or Next Generation Products; and

 

  2. in the event it assigns, transfers, or licenses Transferred
Non-Vertebroplasty Intangible Property to a Third Party, include in such
assignment, transfer, or license a covenant not to sue the Acquirer or Successor
at least as protective as those extended pursuant to the preceding Paragraph
II.D.1, as a condition of such assignment, transfer or license.

 

E.

Any Remedial Agreement related to the Confidence Assets shall be deemed
incorporated into this Order, and any failure by Respondents to comply with any
term of such

 

14



--------------------------------------------------------------------------------

 

Remedial Agreement related to the Confidence Assets shall constitute a failure
to comply with this Order.

 

F. The Remedial Agreement shall not vary or contradict, or be construed to vary
or contradict, the terms of this Order. Nothing in this Order shall reduce, or
be construed to reduce, any rights or benefits of the Acquirer, or any
obligations of Respondents, under the Remedial Agreement.

 

G. Respondent Kyphon shall include in any Remedial Agreement related to the
Confidence Assets the following provisions:

 

  1. Respondent Kyphon shall covenant to the Acquirer that Respondent Kyphon
shall not join, file, induce, prosecute or maintain any suit, in law or equity,
against the Acquirer or Successor to the extent that such suit alleges that such
Acquirer or Successor has infringed or is infringing any Transferred
Non-Vertebroplasty Intangible Property with the Confidence Product or Next
Generation Product developed, designed, manufactured, licensed, or otherwise
sold by or on behalf of Acquirer or Successor pursuant to the Transferred
Vertebroplasty Intangible Property, if such suit would have the potential to
interfere with the Acquirer’s freedom to practice in the research, development,
manufacture, use, import, export, distribution or sale of such Confidence
Products or Next Generation Product; and

 

  2. Respondent Kyphon shall covenant to the Acquirer that any Third Party
assignee, transferee or licensee of Transferred Non-Vertebroplasty Intangible
Property shall agree to provide a covenant not to sue the Acquirer or Successor
at least as protective as those extended pursuant to the preceding Paragraph
II.G.1, as a condition of such assignment, transfer or license.

 

H. Respondents shall grant to the Acquirer royalty-free, perpetual, worldwide,
non-exclusive licenses to the Transferred Non-Vertebroplasty Intangible Property
for the field of use of vertebroplasty that, as of the time of the signing of
the Agreement Containing Consent Orders in this matter, is used in the research,
development, manufacture, use, export, distribution, or sale of Confidence
Products or Next Generation Products (including the right to transfer or
sublicense such license rights in such Intangible Property, exclusively or
nonexclusively, to others by any means).

 

I. Until the Date Of Divestiture, Respondents shall:

 

  1. cooperate with the Acquirer and assist the Acquirer, at no cost to the
Acquirer, before the Date Of Divestiture in obtaining all Government Approvals
For Divestiture;

 

  2. do nothing to prevent or discourage Suppliers that, prior to the Date Of
Divestiture, supplied goods and services for the Confidence Assets from
continuing to supply goods and services for the Confidence Assets.

 

15



--------------------------------------------------------------------------------

J. Respondent DOT shall, (i) at the option of the Acquirer, (ii) no later than
the Date Of Divestiture, and (iii) as part of the Remedial Agreement, enter
into:

 

  1. one or more transition agreements for the short-term provision of services
to be provided by Respondent DOT to the Acquirer. PROVIDED, HOWEVER, Respondent
DOT shall not be required to agree to transition services (i) other than those
similar in form and substance to the transition services that are a part of the
Kyphon-DOT APA (Vertebroplasty Assets), and (ii) for a term longer than nine
(9) months, but in any case such transition agreements shall not terminate later
than December 1, 2008; and

 

  2. one or more non-competition, confidentiality, and development agreements
between Respondent DOT and the Acquirer similar in form and substance and length
of time as similar agreements in Exhibit D to the Kyphon-DOT APA (Vertebroplasty
Assets).

 

K. The purpose of Paragraph II of this Order is to ensure the continuation of
the Confidence Assets as part of an ongoing viable enterprise engaged in the
same business in which such assets were engaged at the time of the announcement
of the acquisition by Kyphon of the Confidence Assets, to ensure that the
Confidence Assets are operated independently of, and in competition with,
Kyphon, and to remedy the lessening of competition alleged in the Commission’s
Complaint.

III.

IT IS FURTHER ORDERED that:

 

A. If Respondents:

 

  1. have not divested, absolutely and in good faith and with the Commission’s
prior approval, the Confidence Assets pursuant to Paragraph 11 of this Order,
the Commission may appoint a trustee to divest the Confidence Assets that have
not been divested pursuant to Paragraph II of this Order in a manner that
satisfies the requirements of Paragraph II of this Order. In the event that the
Commission or the Attorney General brings an action pursuant to Section 5(l) of
the Federal Trade Commission Act, 15 U.S.C. § 45(l), or any other statute
enforced by the Commission, Respondents shall consent to the appointment of a
trustee in such action to divest the relevant assets in accordance with the
terms of this Order. Neither the appointment of a trustee nor a decision not to
appoint a trustee under this Paragraph shall preclude the Commission or the
Attorney General from seeking civil penalties or any other relief available to
it, including a court-appointed trustee, pursuant to § 5(l) of the Federal Trade
Commission Act, or any other statute enforced by the Commission, for any failure
by Respondents to comply with this Order; or

 

  2.

close the Kyphon-DOT APA (Vertebroplasty Assets) before the Date Of Divestiture
as prohibited in Paragraph II.C of this Order, the Commission immediately may
appoint a trustee to divest the Confidence Assets that have not

 

16



--------------------------------------------------------------------------------

 

been divested pursuant to Paragraph II of this Order, notwithstanding that the
time allowed to divest pursuant to Paragraph II.A has not expired, in a manner
that satisfies the requirements of Paragraph II of this Order. In the event that
the Commission or the Attorney General brings an action pursuant to Section 5(l)
of the Federal Trade Commission Act, 15 U.S.C. § 45(l), or any other statute
enforced by the Commission, Respondents shall consent to the appointment of a
trustee in such action to divest the relevant assets in accordance with the
terms of this Order. Neither the appointment of a trustee nor a decision not to
appoint a trustee under this Paragraph shall preclude the Commission or the
Attorney General from seeking civil penalties or any other relief available to
it, including a court-appointed trustee, pursuant to § 5(l) of the Federal Trade
Commission Act, or any other statute enforced by the Commission, for any failure
by Respondents to comply with this Order.

 

B. The Commission shall select the trustee, subject to the consent of
Respondents, which consent shall not be unreasonably withheld. The trustee shall
be a Person with experience and expertise in acquisitions and divestitures. If
Respondents have not opposed, in writing, including the reasons for opposing,
the selection of any proposed trustee within ten (10) days after receipt of
notice by the staff of the Commission to Respondents of the identity of any
proposed trustee, Respondents shall be deemed to have consented to the selection
of the proposed trustee.

 

C. Within ten (10) days after appointment of a trustee, Respondents shall
execute a trust agreement that, subject to the prior approval of the Commission,
transfers to the trustee all rights and powers necessary to permit the trustee
to effect the divestitures required by this Order.

 

D. If a trustee is appointed by the Commission or a court pursuant to this
Order, Respondents shall consent to the following terms and conditions regarding
the trustee’s powers, duties, authority, and responsibilities:

 

  1. Subject to the prior approval of the Commission, the trustee shall have the
exclusive power and authority to divest the Confidence Assets that have not been
divested pursuant to Paragraph II of this Order.

 

  2. The trustee shall have twelve (12) months from the date the Commission
approves the trust agreement described herein to accomplish the divestiture,
which shall be subject to the prior approval of the Commission. If, however, at
the end of the twelve (12) month period, the trustee has submitted a divestiture
plan or believes that the divestiture can be achieved within a reasonable time,
the divestiture period may be extended by the Commission; PROVIDED, HOWEVER, the
Commission may extend the divestiture period only two (2) times.

 

  3.

Subject to any demonstrated legally recognized privilege, the trustee shall have
full and complete access to the personnel, books, records, and facilities
related to the relevant assets that are required to be divested by this Order,
and to any other relevant information, as the trustee may request. Respondents
shall develop such

 

17



--------------------------------------------------------------------------------

 

financial or other information as the trustee may request and shall cooperate
with the trustee. Respondents shall take no action to interfere with or impede
the trustee’s accomplishment of the divestiture. Any delays in divestiture
caused by Respondents shall extend the time for divestiture under this Paragraph
III in an amount equal to the delay, as determined by the Commission or, for a
court-appointed trustee, by the court.

 

  4. The trustee shall use commercially reasonable best efforts to negotiate the
most favorable price and terms available in each contract that is submitted to
the Commission, subject to Respondents’s absolute and unconditional obligation
to divest expeditiously and at no minimum price. The divestiture shall be made
in the manner and to an Acquirer as required by this Order; PROVIDED, HOWEVER,
if the trustee receives bona fide offers for particular assets from more than
one acquiring entity, and if the Commission determines to approve more than one
such acquiring entity for such assets, the trustee shall divest the assets to
the acquiring entity selected by Respondents from among those approved by the
Commission; PROVIDED, FURTHER, HOWEVER, that Respondents shall select such
entity within five (5) days of receiving notification of the Commission’s
approval.

 

  5. The trustee shall serve, without bond or other security, at the cost and
expense of Respondent Kyphon, on such reasonable and customary terms and
conditions as the Commission or a court may set. The trustee shall have the
authority to employ, at the cost and expense of Respondents, such consultants,
accountants, attorneys, investment bankers, business brokers, appraisers, and
other representatives and assistants as are necessary to carry out the trustee’s
duties and responsibilities. The trustee shall account for all monies derived
from the divestiture and all expenses incurred. After approval by the Commission
and, in the case of a court-appointed trustee, by the court, of the account of
the trustee, including fees for the trustee’s services, all remaining monies
shall be paid at the direction of Respondents, and the trustee’s power shall be
terminated. The compensation of the trustee shall be based at least in
significant part on a commission arrangement contingent on the divestiture of
all of the relevant assets that are required to be divested by this Order.

 

  6. Respondents shall indemnify the trustee and hold the trustee harmless
against any losses, claims, damages, liabilities, or expenses arising out of, or
in connection with, the performance of the trustee’s duties, including all
reasonable fees of counsel and other expenses incurred in connection with the
preparation for, or defense of, any claim, whether or not resulting in any
liability, except to the extent that such losses, claims, damages, liabilities,
or expenses result from misfeasance, gross negligence, willful or wanton acts,
or bad faith by the trustee.

 

  7. The trustee shall have no obligation or authority to operate or maintain
the relevant assets required to be divested by this Order.

 

18



--------------------------------------------------------------------------------

  8. The trustee shall report in writing to Respondents and to the Commission
every sixty (60) days concerning the trustee’s efforts to accomplish the
divestiture.

 

  9. Respondents may require the trustee and each of the trustee’s consultants,
accountants, attorneys, and other representatives and assistants to sign a
customary confidentiality agreement; PROVIDED, HOWEVER, such agreement shall not
restrict the trustee from providing any information to the Commission.

 

E. If the Commission determines that a trustee has ceased to act or failed to
act diligently, the Commission may appoint a substitute trustee in the same
manner as provided in this Paragraph III.

 

F. The Commission or, in the case of a court-appointed trustee, the court, may
on its own initiative or at the request of the trustee issue such additional
orders or directions as may be necessary or appropriate to accomplish the
divestiture required by this Order.

IV.

IT IS FURTHER ORDERED that for a period of two (2) years from the date this
Order becomes final, Respondent Kyphon shall not, without providing advance
written notification to the Commission in the manner described in this
paragraph, directly or indirectly acquire or receive a license for any of the
Confidence Assets transferred pursuant to the Remedial Agreement.

Said advance written notification shall contain (i) either a detailed term sheet
for the proposed acquisition or license or the proposed agreement or license
with all attachments, and (ii) documents that would be responsive to Item 4(c)
of the Premerger Notification and Report Form under the Hart-Scott-Rodino
Premerger Notification Act, Section 7A of the Clayton Act, 15 U.S.C. § 18a, and
Rules, 16 C.F.R. §§ 801-803, relating to the proposed transaction (hereinafter
referred to as “the Notification”), PROVIDED, HOWEVER, (i) no filing fee will be
required for the Notification, (ii) an original and one copy of the Notification
shall be filed only with the Secretary of the Commission and need not be
submitted to the United States Department of Justice, and (iii) the Notification
is required from Kyphon and not from any other party to the transaction. Kyphon
shall provide the Notification to the Commission at least thirty (30) days prior
to consummating the transaction (hereinafter referred to as the “first waiting
period”). If, within the first waiting period, representatives of the Commission
make a written request for additional information or documentary material
(within the meaning of 16 C.F.R. § 803.20), Kyphon shall not consummate the
transaction until thirty (30) days after submitting such additional information
or documentary material. Early termination of the waiting periods in this
paragraph may be requested and, where appropriate, granted by letter from the
Bureau of Competition.

PROVIDED, FURTHER, HOWEVER, that prior notification shall not be required by
this paragraph for a transaction for which Notification is required to be made,
and has been made, pursuant to Section 7A of the Clayton Act, 15 U.S.C. § 18a.

 

19



--------------------------------------------------------------------------------

V.

IT IS FURTHER ORDERED that:

 

A. Beginning thirty (30) days after the date this Order becomes final, and every
thirty (30) days thereafter until Respondents have fully complied with
Paragraphs II.A., II.B., II.C., II.G., II.H., II.I., and II.J. of this Order,
Respondents shall submit to the Commission a verified written report setting
forth in detail the manner and form in which it intends to comply, is complying,
and has complied with the terms of this Order and the Hold Separate Order.

 

B. On the first and second anniversary of the date this Order becomes final,
Respondent Kyphon shall submit to the Commission a verified written report
setting forth in detail the manner and form in which it is complying and has
complied with this Order, the Hold Separate Order, and the Remedial Agreement.
Respondent Kyphon shall submit at the same time a copy of these reports to the
Monitor, if any Monitor has been appointed.

VI.

IT IS FURTHER ORDERED that Respondent Kyphon shall notify the Commission at
least thirty (30) days prior to:

 

A. Any proposed dissolution of Respondent Kyphon,

 

B. Any proposed acquisition, merger, or consolidation of Respondent Kyphon,
PROVIDED, HOWEVER, if Medtronic acquires Respondent Kyphon, that acquisition
shall be excluded from this notice requirement, or

 

C. Any other change in Respondent Kyphon that may affect compliance obligations
arising out of this Order, including but, not limited to, assignment, the
creation or dissolution of subsidiaries, or any other change in Respondent
Kyphon.

VII.

IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Order, and subject to any legally recognized privilege, and
upon written request with reasonable notice to Respondents, Respondents shall
permit any duly authorized representative of the Commission:

 

A. Access, during office hours of Respondents and in the presence of counsel, to
all facilities and access to inspect and copy all books, ledgers, accounts,
correspondence, memoranda, and all other records and documents in the possession
or under the control of Respondents related to compliance with this Order; and

 

B. Upon five (5) days’ notice to Respondents and without restraint or
interference from Respondents, to interview officers, directors, or employees of
Respondents, who may have counsel present, regarding such matters.

 

20



--------------------------------------------------------------------------------

VIII.

IT IS FURTHER ORDERED that this Order shall terminate five (5) years from the
date the Order is made final.

By the Commission.

 

/s/ Donald S. Clark Donald S. Clark Secretary

SEAL

ISSUED:

 

21



--------------------------------------------------------------------------------

0710101

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:   

Deborah Platt Majoras, Chairman

Pamela Jones Harbour

Jon Leibowitz

William E. Kovacic

J. Thomas Rosch

 

 

In the Matter of

 

KYPHON, INC.,

a corporation,

 

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (Under Voluntary Liquidation),

a corporation,

 

and

 

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.,

a corporation.

 

   Docket No. C-4201   

ORDER TO HOLD SEPARATE AND MAINTAIN ASSETS

The Federal Trade Commission (“Commission”), having initiated an investigation
of the proposed acquisition of certain vertebral compression fracture repair
system assets of Disc-O- Tech Medical Technologies Ltd. (Under Voluntary
Liquidation) and Discotech Orthopedic Technologies Inc. (hereafter collectively
referred to as “Respondent DOT”) by Kyphon Inc. (hereafter referred to as
“Respondent Kyphon”), and Respondents Kyphon and DOT having been furnished
thereafter with a copy of a draft of Complaint that the Bureau of Competition
proposed to present to the Commission for its consideration and which, if issued
by the Commission, would charge Respondents with violations of Section 7 of the
Clayton Act, as amended, 15 U.S.C. § 18, and Section 5 of the Federal Trade
Commission Act, as amended, 15 U.S.C. § 45; and

Respondents, their attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Orders (“Consent Agreement”),
containing an admission by Respondents of all the jurisdictional facts set forth
in the aforesaid draft of Complaint, a statement that the signing of said
Consent Agreement is for settlement purposes only and does not constitute an
admission by Respondents that the law has been violated as alleged in such

 

22



--------------------------------------------------------------------------------

Complaint, or that the facts as alleged in such Complaint, other than
jurisdictional facts, are true, and waivers and other provisions as required by
the Commission’s Rules; and

The Commission having thereafter considered the matter and having determined
that it had reason to believe that Respondents have violated the said Acts, and
that a Complaint should issue stating its charges in that respect, and having
accepted the executed Consent Agreement and placed such Consent Agreement on the
public record for a period of thirty (30) days for the receipt and consideration
of public comments, now in further conformity with the procedure described in
Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission hereby issues its
complaint, makes the following jurisdictional findings and issues the following
Order to Hold Separate and Maintain Assets (“Hold Separate Order”):

 

1. Respondent Kyphon Inc., is a corporation organized, existing and doing
business under and by virtue of the laws of the state of Delaware, with its
office and principal place of business located at 1221 Crossman Avenue,
Sunnyvale, CA 94089.

 

2. Respondent Disc-O-Tech Medical Technologies Ltd. (Under Voluntary
Liquidation) is a corporation organized, existing and doing business under and
by virtue of the laws of the State of Israel, with its office and principal
place of business located at 11 Ha’hoshlim St., 46724 Herzeliya, Israel.

 

3. Respondent Discotech Orthopedic Technologies Inc. is a corporation organized,
existing and doing business under and by virtue of the laws of the state of
Delaware, with its office and principal place of business located at 7 Centre
Dr., Suite 1, Monroe Township, NJ 08831.

 

4. The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of Respondent, and the proceeding is in the public interest.

ORDER

I.

IT IS ORDERED that, as used in this Hold Separate Order, the definitions in
Paragraph I of the Decision and Order attached to the Agreement Containing
Consent Orders in this matter shall apply to all capitalized terms in this Hold
Separate Order, in addition to the following definitions:

 

A. “Held Separate Business” means the Confidence Assets and the on-going
manufacturing, distribution, marketing and sale of the Confidence Products.

II.

IT IS FURTHER ORDERED that:

 

A. Until the Date Of Divestiture, Respondents shall:

 

  1. take such actions as are necessary to maintain the viability and
marketability of the Confidence Assets and to prevent the destruction, removal,
wasting, deterioration, or impairment of the Confidence Assets, except for
ordinary wear and tear;

 

23



--------------------------------------------------------------------------------

  2. not sell, transfer, encumber or otherwise impair the economic viability,
marketability, or competitiveness of the Confidence Assets; and

 

  3. not consummate the acquisition contemplated by the Kyphon-DOT APA
(Vertebroplasty Assets).

 

B. Until the Date Of Divestiture:

 

  1. Respondent DOT’s personnel operating the Held Separate Business must retain
and maintain all Material Confidential Information of the Held Separate Business
on a confidential basis, separate and apart from Respondent Kyphon and, except
as is requested by Kyphon for purposes of the divestiture of the Confidence
Assets as required by the Decision and Order, in this matter, such persons shall
be prohibited from providing, discussing, exchanging, circulating, or otherwise
furnishing any such information to Respondent Kyphon or with Respondent Kyphon’s
personnel. Such DOT personnel shall also execute confidentiality agreements
prohibiting the disclosure of any Material Confidential Information of the Held
Separate Business; and

 

  2. Respondent Kyphon and Respondent Kyphon’s personnel shall not receive or
use Material Confidential Information of the Held Separate Business except for
purposes of divesting the Confidence Assets as required by the Decision and
Order, in this matter.

 

C. Until the Date Of Divestiture and unless otherwise provided for in this Hold
Separate Order, Respondent Kyphon shall not permit any of its employees,
officers, or directors to be involved in the operations of the Held Separate
Business.

 

D. Until the Date Of Divestiture, Respondent Kyphon shall not offer Respondent
DOT employees Related To the Held Separate Business positions with Respondent
Kyphon.

 

E. Until the Date Of Divestiture, Respondents shall do nothing to prevent or
discourage Suppliers that, prior to the Date Of Divestiture, supplied goods and
services for the Confidence Assets from continuing to supply goods and services
for the Confidence Assets.

 

F. No later than five (5) days after the date this Hold Separate Order becomes
final, Respondent DOT shall circulate to employees of the Held Separate Business
and to Respondent DOT’s employees who are responsible for the development,
manufacture and sale of Confidence Products, a copy of this Hold Separate Order
and the Consent Agreement.

 

24



--------------------------------------------------------------------------------

G. The purposes of this Hold Separate Order are to: (1) preserve the Held
Separate Business as a viable, competitive, and ongoing business independent of
Respondent Kyphon until the divestiture required by the Decision and Order is
achieved; (2) assure that no Material Confidential Information is exchanged
between Respondent Kyphon and the Held Separate Business, except in accordance
with the provisions of this Hold Separate Order; (3) prevent interim harm to
competition pending the relevant divestitures and other relief; and (4) help
remedy any anticompetitive effects of the proposed Acquisition.

III.

IT IS FURTHER ORDERED that Respondent Kyphon shall notify the Commission at
least thirty (30) days prior to:

 

A. Any proposed dissolution of Respondent Kyphon,

 

B. Any proposed acquisition, merger, or consolidation of Respondent Kyphon,
PROVIDED, HOWEVER, if Medtronic acquires Respondent Kyphon, that acquisition
shall be excluded from this notice requirement, or

 

C. Any other change in Respondent Kyphon that may affect compliance obligations
arising out of this Order, including but, not limited to, assignment, the
creation or dissolution of subsidiaries, or any other change in Respondent
Kyphon.

IV.

IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Order, and subject to any legally recognized privilege, and
upon written request with reasonable notice to Respondents, Respondents shall
permit any duly authorized representative of the Commission:

 

A. Access, during office hours of Respondents and in the presence of counsel, to
all facilities and access to inspect and copy all books, ledgers, accounts,
correspondence, memoranda, and all other records and documents in the possession
or under the control of Respondents related to compliance with this Order; and

 

B. Upon five (5) days’ notice to Respondents and without restraint or
interference from Respondent, to interview officers, directors, or employees of
Respondents, who may have counsel present, regarding such matters.

V.

IT IS FURTHER ORDERED that this Hold Separate Order shall terminate at the
earlier of:

 

A. three (3) business days after the Commission withdraws its acceptance of the
Consent Agreement pursuant to the provisions of Commission Rule 2.34, 16 C.F.R.
§ 2.34;

 

B. or the day after the Date Of Divestiture required by the Consent Agreement.

 

25



--------------------------------------------------------------------------------

By the Commission, Commissioner Harbour and Commissioner Kovacic recused.

 

/s/ Donald S. Clark Donald S. Clark Secretary

SEAL

ISSUED:   October 5, 2007

 

26



--------------------------------------------------------------------------------

0710101

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:   

Deborah Platt Majoras, Chairman

Pamela Jones Harbour

Jon Leibowitz

William E. Kovacic

J. Thomas Rosch

 

 

In the Matter of

 

KYPHON INC.,

a corporation,

 

DISC-O-TECH MEDICAL TECHNOLOGIES LTD. (Under Voluntary Liquidation),

a corporation,

 

and

 

DISCOTECH ORTHOPEDIC TECHNOLOGIES INC.,

a corporation.

 

   Docket No. C-4201   

COMPLAINT

Pursuant to the Clayton Act and the Federal Trade Commission Act, and its
authority thereunder, the Federal Trade Commission, having reason to believe
that Kyphon Inc., a corporation subject to the jurisdiction of the Commission,
has agreed to acquire certain assets of Disc-O-Tech Medical Technologies Ltd.
(Under Voluntary Liquidation) and Discotech Orthopedic Technologies Inc.,
corporations subject to the jurisdiction of the Commission, in violation of
Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, and Section 5 of the
Federal Trade Commission Act (“FTC Act”), as amended, 15 U.S.C. § 45, and it
appearing to the Commission that a proceeding in respect thereof would be in the
public interest, hereby issues its Complaint, stating its charges as follows:

I.         DEFINITIONS

1.     “Commission” means the Federal Trade Commission.

2.     “Kyphon” means Kyphon Inc., its directors, officers, employees, agents,
representatives, predecessors, successors, and assigns; its joint ventures,
subsidiaries, divisions,

 

27



--------------------------------------------------------------------------------

groups, and affiliates controlled by Kyphon Inc., and the respective directors,
officers, employees, agents, representatives, successors, and assigns of each.

3.     “Disc-O-Tech” means Disc-O-Tech Medical Technologies Ltd. (Under
Voluntary Liquidation), its directors, officers, employees, agents,
representatives, predecessors, successors, and assigns; its joint ventures,
subsidiaries, divisions, groups, and affiliates controlled by Disc-O-Tech
Medical Technologies Ltd. (Under Voluntary Liquidation), including Discotech
Orthopedic Technologies Inc., and the respective directors, officers, employees,
agents, representatives, successors, and assigns of each.

4.     “Vertebral Compression Fracture” or “VCF” means a fracture of the
vertebral body such as that which may result from osteoporosis, cancer, or
trauma.

5.     “Kyphoplasty” means a minimally invasive vertebral compression fracture
treatment during which bone cement is injected through a needle into the
vertebral body after a void in the vertebral body has been created by the
insertion and inflation of one or two balloon- tipped catheters.

6.     “Vertebroplasty” means a minimally invasive vertebral compression
fracture treatment during which cement is injected through a needle into the
vertebral body.

7.     “FDA” means the United States Food and Drug Administration.

II.         RESPONDENTS

8.     Respondent Kyphon is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Delaware, with its
office and principal place of business located at 1221 Crossman Avenue,
Sunnyvale, California 94089. Kyphon, among other things, is engaged in the
design, manufacture, marketing, and sale of single-use and implantable medical
device products used in minimally invasive therapies for the treatment and
restoration of spinal anatomy, including the KyphX Kyphoplasty products.

9.     Respondent Disc-O-Tech is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Israel, with its office
and principal place of business located at 11 Ha’hoshlim Street, Herzeliya,
Israel 46724. Disc-O-Tech’s United States subsidiary, doing business as
Discotech Orthopedic Technologies Inc., is located at 7 Centre Dr., Suite 1,
Monroe Township, New Jersey 08831. Disc-O-Tech, among other things, is engaged
in the research, development, marketing, and sale of medical device products
used in minimally invasive therapies for the treatment and restoration of spinal
anatomy, including the Confidence Vertebroplasty system.

10.     Respondents are, and at all times relevant herein have been, engaged in
commerce, as “commerce” is defined in Section 1 of the Clayton Act as amended,
15 U.S.C. § 12, and are corporations whose businesses are in or affect commerce,
as “commerce” is defined in Section 4 of the Federal Trade Commission Act, as
amended, 15 U.S.C. § 44.

 

28



--------------------------------------------------------------------------------

III.         PROPOSED ACQUISITION

11.     On December 20, 2006, Kyphon agreed to acquire the spinal assets of
Disc-O-Tech (the “Acquisition”), including Disc-O-Tech’s intellectual property,
sales agreements, and other assets relating to its Confidence minimally invasive
VCF treatment product business. The Acquisition was structured as two
transactions – an Asset Purchase Agreement (Vertebroplasty Assets) and an Asset
Purchase Agreement (Non-Vertebroplasty Assets) – that have a combined value of
approximately $220 million.

IV.         RELEVANT MARKET

12.     For the purposes of this Complaint, the relevant line of commerce in
which to analyze the effects of the Acquisition is the research, development,
manufacture, and sale of minimally invasive VCF treatment products. Minimally
invasive VCF treatment products include, among other things, Kyphoplasty
products, Disc-O-Tech’s Confidence system, and traditional Vertebroplasty
products.

13.     For the purposes of this Complaint, the United States is the relevant
geographic area in which to analyze the effects of the Acquisition in the
relevant line of commerce. To compete in the United States minimally invasive
VCF treatment product market, a firm must have FDA approval or clearance for its
device, establish a local sales and service organization, and its product must
not infringe any other firm’s intellectual property.

V.         STRUCTURE OF THE MARKET

14.     Kyphon’s Kyphoplasty products account for more than 90 percent of the
market (by revenue) for research, development, manufacture, and sale of
minimally invasive VCF treatment products. Disc-O-Tech’s recently-launched
Confidence system is a novel Vertebroplasty product that uses a highly viscous
cement and proprietary delivery system. It is the only product currently on the
market that is likely to provide significant and unique competition to Kyphon in
the near term and is poised to take a significant share of Kyphon’s sales.
Disc-O-Tech’s Confidence system would provide particularly vigorous competition
to Kyphon if acquired by a major spine competitor, as would have occurred but
for the Acquisition. Traditional Vertebroplasty products differ significantly
from Kyphoplasty products and the Confidence system, and are low-cost products
that are virtually commodities and provide only limited competition to Kyphon.
There are other competitors in the minimally invasive VCF treatment product
market, including Medtronic and Spineology, but none of those competitors
provide the near-term competitive threat to Kyphon that Disc-O-Tech does.
Although several additional firms are attempting to enter the minimally invasive
VCF treatment product market, the time line for commercialization of those
firms’ products is significantly behind that of the Confidence system, and none
appears to have the Confidence system’s ultimate prospects for success.

VI.         ENTRY CONDITIONS

15.     Developing minimally invasive VCF treatment products, working around
and/or acquiring the necessary licenses to critical intellectual property,
obtaining FDA approval, and building a marketing infrastructure, takes
significantly longer than two years. Therefore, entry

 

29



--------------------------------------------------------------------------------

into the relevant line of commerce described in Paragraph 12 would not be
timely, likely, or sufficient in magnitude, character, and scope to deter or
counteract the anticompetitive effects of the Acquisition.

VII.         EFFECTS OF THE ACQUISITION

16.     The effects of the Acquisition, if consummated, would be substantially
to lessen competition and to tend to create a monopoly in the relevant market in
violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, and
Section 5 of the FTC Act, as amended, 15 U.S.C. § 45, in the following ways,
among others:

a.     eliminating actual, direct, and substantial competition between Kyphon
and Disc-O-Tech in the market for the research, development, marketing, and sale
of minimally invasive VCF treatment products;

b.     increasing Kyphon’s ability to raise prices unilaterally in the relevant
market; and

c.     reducing research and development in the relevant market.

VIII.         VIOLATIONS CHARGED

17.     The Asset Purchase Agreement (Vertebroplasty Assets) constitutes a
violation of Section 5 of the FTC Act, as amended, 15 U.S.C. § 45.

18.     The Acquisition described in Paragraph 11, if consummated, would
constitute a violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. §
18, and Section 5 of the FTC Act, as amended, 15 U.S.C. § 45.

WHEREFORE, THE PREMISES CONSIDERED, the Federal Trade Commission on this fifth
day of October, 2007, issues its Complaint against said Respondents.

By the Commission, Commissioner Harbour and Commissioner Kovacic recused.

 

/s/ Donald S. Clark Donald S. Clark Secretary

SEAL:

 

30



--------------------------------------------------------------------------------

ANALYSIS OF AGREEMENT CONTAINING CONSENT ORDERS

TO AID PUBLIC COMMENT

In the Matter of Kyphon Inc., Disc-O-Tech Medical Technologies Ltd. (Under
Voluntary

Liquidation), and Discotech Orthopedic Technologies Inc.

File No. 071-0101

I.         Introduction

The Federal Trade Commission (“Commission”) has accepted, subject to final
approval, an Agreement Containing Consent Orders (“Consent Agreement”) from
Kyphon Inc. (“Kyphon”) and Disc-O-Tech Medical Technologies Ltd. (Under
Voluntary Liquidation) and Discotech Orthopedic Technologies Inc. (collectively
“Disc-O-Tech”). The purpose of the proposed Consent Agreement is to remedy the
anticompetitive effects that would otherwise result from Kyphon’s acquisition of
Disc-O-Tech’s Confidence assets. Under the terms of the proposed Consent
Agreement, Kyphon and Disc-O-Tech are required to divest all assets (including
intellectual property) related to Disc-O-Tech’s Confidence business to a third
party, enabling that third party to manufacture and sell the Confidence cement
and delivery system for the treatment of vertebral compression fractures.

The proposed Consent Agreement has been placed on the public record for thirty
days to solicit comments from interested persons. Comments received during this
period will become part of the public record. After thirty days, the Commission
will again review the proposed Consent Agreement and the comments received, and
will decide whether it should withdraw the proposed Consent Agreement or make it
final.

On December 20, 2006, Kyphon agreed to acquire certain spine-related assets from
Disc-O-Tech, including the intellectual property, sales agreements, and other
assets relating to Disc-O-Tech’s B-Twin, SKy Bone Expander, and Confidence
product lines for approximately $220 million (the “Acquisition”). The
Commission’s complaint alleges that the proposed acquisition of the assets
related to the Confidence system, if consummated, would violate Section 7 of the
Clayton Act, as amended, 15 U.S.C. § 18, and Section 5 of the Federal Trade
Commission Act, as amended, 15 U.S.C. § 45, by removing an actual, direct, and
substantial competitor from the U.S. market for minimally invasive vertebral
compression fracture (“MIVCF”) treatment products. The proposed Consent
Agreement would remedy the alleged violation by requiring a divestiture that
will replace the competition that otherwise would be lost in this market as a
result of the Acquisition.

II.         The Parties

Kyphon develops and markets medical devices used to restore and preserve spinal
function and diagnose the source of low back pain, including products used to
treat vertebral compression fractures in a minimally invasive manner. In 2006,
Kyphon reported worldwide sales of approximately $408 million, and U.S. sales of
$324 million.

Disc-O-Tech, an Israeli corporation and its U.S. subsidiary that develops,
manufactures, and sells products for minimally invasive orthopedic surgeries,
introduced the Confidence

 

31



--------------------------------------------------------------------------------

system to the U.S. market in July 2006. Disc-O-Tech’s global revenues were
approximately $14 million in 2006.

III.         Minimally Invasive Vertebral Compression Fracture Treatments

Vertebral compression fractures (“VCFs”) occur when one or more vertebral bodies
collapse. Osteoporosis, a degenerative bone disease that largely affects elderly
women, causes the vast majority of VCFs, but they can also be caused by
cancerous tumors or traumatic injury. For some patients, VCFs cause extreme,
persistent, and debilitating pain.

Doctors and their patients have few ways to effectively treat VCFs. In the past,
physicians most commonly treated VCF patients with a variety of pain management
techniques such as back braces, bed rest, and pain medication. For many
patients, these techniques do not control the pain associated with VCFs and
could lead to later health problems. Open surgery involving the placement of
metal hardware is rarely performed to repair a VCF because the patients are
typically elderly and not good candidates for successful procedures. MIVCF
treatments were developed to provide doctors and their patients with a VCF
treatment that is more effective than pain management and safer and more
effective than open surgery.

Vertebroplasty, the first MIVCF treatment to be introduced, involves the
injection of a fairly liquid polymethylmethacrylate bone cement into the
fractured vertebral body under fluoroscopy image guidance. The bone cement sets
quickly, stabilizing the fracture and eliminating painful movement of loose bone
in the vertebra. Vertebroplasty effectively relieves pain, but many doctors have
safety concerns regarding the risk of the liquid bone cement leaking out of the
vertebral body.

Kyphoplasty, introduced by Kyphon in 1999, is similar to vertebroplasty, except
that the physician performs the additional step of inflating one or two balloons
inside the vertebral body before injecting the bone cement. The principal
advantage of kyphoplasty is that the inflation of the balloons creates a cavity
into which the bone cement can flow, reducing the likelihood that cement will
leak outside of the vertebral body. Kyphoplasty may have the additional benefit
of helping to restore the vertebral body towards its pre-fracture shape and
height. Because of its safety advantage and other perceived advantages,
kyphoplasty is the most widely used MIVCF treatment product in the United
States.

Because of the superiority of MIVCF treatment products over alternatives, the
relevant product market in which to analyze the competitive effects of the
Acquisition is no larger than MIVCF treatment products. The relevant geographic
market is the United States. MIVCF treatment products are medical devices that
are regulated by the United States Food and Drug Administration (“FDA”). MIVCF
treatment products sold outside the United States, but not approved for sale in
the United States, are not viable alternatives for U.S. consumers and hence are
not in the relevant market.

Kyphon’s premium-priced kyphoplasty product dominates the MIVCF treatment
product market with more than a ninety percent share based on revenues.
Disc-O-Tech’s Confidence system is the first MIVCF treatment product that uses a
highly viscous cement. Both Kyphon’s product, which uses balloons, and
Disc-O-Tech’s product, which uses a highly viscous cement,

 

32



--------------------------------------------------------------------------------

have substantially lower risks of leakage from the vertebral body following
injection than do the “traditional” vertebroplasty products offered by numerous
other firms. All of the latter inject a low viscosity cement. As a result,
Disc-O-Tech’s Confidence system is poised to become a closer substitute for
Kyphon’s product than are the traditional vertebroplasty products. For this
reason, traditional vertebroplasty products will not constrain the prices for
Kyphon’s product to the same extent that Disc-O-Tech’s Confidence system would,
absent its acquisition by Kyphon.

There are other competitors in the MIVCF treatment product market, including
Medtronic and Spineology, but none provides the near-term competitive threat to
Kyphon posed by Disc-O-Tech’s offering. Medtronic has had limited success
selling its Arcuate XP product to date, and its product appears to hold limited
growth prospects. Spineology’s MIVCF offering has been and appears likely to
remain a niche product that competes primarily for younger VCF patients.
Although several additional firms are attempting to enter the MIVCF treatment
product market, the time line for commercialization of these products is
significantly behind that of the Confidence system, and none appears to have the
Confidence system’s immediate prospects for success.

IV.         Competitive Effects and Entry Conditions

The Acquisition would cause significant competitive harm in the market for MIVCF
treatment products. Confidence is Kyphon’s principal competitive threat, and,
but for the Acquisition, would make significant inroads into Kyphon’s
near-monopoly position. Because both products offer a safe method for treating
VCFs, many physicians consider the Confidence system to be the best alternative
to kyphoplasty, particularly for elderly osteoporotic patients who receive the
vast majority of kyphoplasty treatments. By eliminating such a close competitor,
the Acquisition would likely allow Kyphon to unilaterally raise prices in the
MIVCF treatment market. The anticompetitive effects of the Acquisition are
exacerbated by the fact that it appears to have been undertaken with the
specific goal of precluding other major spine companies from acquiring
Confidence and marketing it against kyphoplasty, which would have happened had
Kyphon not acquired Confidence itself. By enabling Kyphon, rather than a major
spine company, to control the further development and positioning of Confidence,
Kyphon would be able to avoid the competition that it otherwise would have faced
in the MIVCF treatment product market. As such, the Acquisition, if consummated,
would have a significant, adverse effect on competition.

New entry is not likely to avert the anticompetitive effects of the proposed
transaction. It likely would take more than two years for a would-be entrant to
develop a product, conduct clinical trials, and submit the product for FDA
approval. After submitting an application for FDA clearance or approval, a firm
must wait for the FDA to review the material and respond to any questions the
FDA may have. In addition to the development and regulatory time requirements
for firms seeking to enter the MIVCF treatment product market, there are
substantial intellectual property barriers an entrant must overcome. Patent
litigation among competitors in this market is ongoing, and key patents act as a
major obstacle to any prospective entrant. As such, any new MIVCF treatment
device of any competitive significance would have to be designed around existing
patents. Finally, even after a non-infringing design is developed and the
product is manufactured, a firm would still need to establish a U.S. sales and
marketing force. Considering all these factors, entry into the manufacture and
sale of MIVCF treatment

 

33



--------------------------------------------------------------------------------

products is likely to take longer than two years. Thus, timely and sufficient
entry in response to a small but significant price increase is extremely
unlikely.

V.         The Proposed Consent Agreement

The parties have agreed, pursuant to the proposed Consent Agreement, to divest
Disc-O-Tech’s Confidence assets to a Commission-approved acquirer no later than
60 days after the Commission accepts the Consent Agreement for public comment,
effectively remedying the Acquisition’s anticompetitive effects in the MIVCF
treatment product market. The Consent Agreement requires that the parties divest
all assets relating to the Confidence system, including tangible property,
intellectual property, and any permits and licenses that are necessary to
manufacture, distribute, and sell the Confidence system. In addition, the
parties must divest the rights to certain Disc-O-Tech development efforts
related to the Confidence system. To the extent that an acquirer of the
Confidence assets requires additional assets not included in the asset package,
the Consent Agreement requires Kyphon to provide a license to any other assets
it acquired from Disc-O-Tech, which will ensure that the acquirer will be able
to immediately enter the MIVCF treatment product market and remain a viable
competitor.

The proposed Consent Agreement contains several provisions to help ensure that
the divestiture is successful. First, the Commission will evaluate possible
purchasers of the divested assets to ensure that the competitive environment
that would have existed but for the transaction is restored. If the parties do
not divest the Confidence assets within the 60-day time period to a
Commission-approved buyer, or if Kyphon closes on the acquisition of the
Confidence assets, the Consent Agreement provides for the Commission to appoint
a trustee to divest the assets. Second, Disc-O-Tech is required to provide
transitional services to the Commission-approved buyer. These transitional
services, which are similar in form to what Disc-O-Tech would have provided to
Kyphon, may be necessary for a smooth transition of the Confidence assets to the
acquirer and to ensure continued and uninterrupted service to customers during
the transition. The Consent Agreement also requires that Kyphon covenant not to
sue the acquirer of the Confidence assets for infringing any intellectual
property Kyphon acquired from Disc-O-Tech that is not being divested. This
covenant covers not only the Confidence assets, but also extends to any
developments an acquirer might make to the Confidence assets. This provision is
designed as a safety net to ensure that Kyphon does not interfere with the
acquirer’s freedom to compete in the U.S. MIVCF treatment product market with a
patent infringement lawsuit based on former Disc-O-Tech intellectual property.
Finally, to ensure that the Commission will have an opportunity to review any
attempt by Kyphon to acquire or license any of the Confidence assets at any time
within the next two years, the proposed Consent Agreement contains a prior
notice provision committing Kyphon to an H-S-R framework, even if such a
transaction otherwise would be non-reportable.

The Order to Hold Separate and Maintain Assets that is included in the Consent
Agreement requires that Disc-O-Tech maintain the viability of the Confidence
business as a competitive operation until the business is transferred to a
Commission-approved buyer. Specifically, Disc-O-Tech must maintain the
confidentiality of sensitive business information, and take all actions required
to prevent the destruction or wasting of the Confidence assets. Kyphon may not
interfere with the Confidence business during the pendency of the divestiture by
having any involvement in the Confidence business, making offers of employment
to Disc-O-

 

34



--------------------------------------------------------------------------------

Tech employees involved in the Confidence business before the Confidence assets
are divested, or interfering with Disc-O-Tech’s suppliers of materials for the
Confidence product.

The purpose of this analysis is to facilitate public comment on the proposed
Consent Agreement, and it is not intended to constitute an official
interpretation of the proposed Decision and Order or to modify its terms in any
way.

 

35